Order, Supreme Court, New York County (Edwatd H. Lehner, J.), entered April 20, 2004, which, to the extent appealed from as limited by the briefs, granted the respective motion and cross motion by defendants Delta Air Lines and Airway Maintenance Corp. for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In this slip and fall personal injury action, Delta and Airway Maintenance established that they maintained the property in a reasonably safe manner and did not create or have notice of a dangerous condition posing a foreseeable risk of injury to individuals on the property (see Tagle v Jakob, 97 NY2d 165, 168 [2001]). Flaintiffs’ only evidence that Airway Maintenance or Delta created or was on notice of the dangerous condition was their surmise that the “gel-like” substance on which the injured plaintiff allegedly slipped at 4:00 p.m. originated from the food provided earlier that day at approximately 9:00-10:00 a.m. Such substance could have been dropped from the buffet table or improperly brought into the lounge by another patron only moments before the accident. Absent evidence that the fall resulted from slipping on such a food substance, or that such an item was even served that day, any conclusion that defendants created or had notice of the condition would be pure speculation (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]). Concur—Nardelli, J.P., Mazzarelli, Sullivan, Friedman and Gonzalez, JJ.